Citation Nr: 1214366	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for loss of feeling in the hands and arms.


REPRESENTATION

Appellant represented by:	Attorney Penelope E. Gronbeck


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from December 1968 to October 1972, from April 1973 to October 1981, and from December 1982 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2009 decision the Board denied the claims.  The Veteran subsequently appealed the issue to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and the VA Office of General Counsel filed a Joint Motion to vacate the Board's decision and remand the Veteran's claims for readjudication.  In a July 2010 Order, the Court granted the motion, vacated the Board's March 2009 decision, and remanded this case to the Board for readjudication.  In December 2010, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  A right ankle disability was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current right ankle disability and his active service.

2.  A loss of feeling in the hands and arms was not shown in active service, and there is no competent evidence of a link between the Veteran's current loss of feeling in the hands and arms and his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for loss of feeling in the hands and arms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2005 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A September 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).

The Veteran's treatment records from Fitzsimons Army Medical Center are unavailable.  The claims file reflects efforts by the RO to obtain these records, including a request to the National Personnel Records Center (NPRC).  However, the NPRC has unambiguously informed the RO that the records are not available.  Based on the foregoing, it is clear that further requests for these records for the Veteran would be futile.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In cases where such records are unavailable through no fault of the claimant, VA has a heightened duty to assist a veteran in developing his claims.  O'Hare, supra; see also Russo v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

An adequate VA examination was conducted for the Veteran's right ankle and los of feeling in the hands and arms in January 2011.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnoses relating to the right ankle.  In regard to loss of feeling in the hands and arms, on an April 1990 medical history report, the Veteran wrote that in 1970 he fell on cement and hit his left elbow and that in 1977 he damaged his left elbow in an automobile accident.  

At a November 1990 VA examination, the Veteran reported that occasionally, when lying on his back or bending over when riding an exercise bike, he would develop numbness and tingling in his forearms and hands.  This predominantly involved the fourth and fifth fingers, was intermittent, and was not currently active.  The Veteran said that he fell on his left elbow in 1970 and that he injured his right elbow in 1977.  Both elbows sustained small fractures, which healed with no residuals.  The examiner opined that there was no clinical evidence of an ulnar nerve entrapment syndrome.

An August 2001 X-ray of the Veteran's right foot and ankle by a private provider showed arthritis and degenerative changes about the ankle mortise, with intact bony structures.  It was noted that the Veteran had a history of ankle pain.

In February 2006 the Veteran had an orthopedic examination that was arranged through VA QTC services.  The examination report does not contain any complaints or findings related to his right ankle.  The Veteran said that the onset of his bilateral hand symptoms had been approximately two to three years after his retirement from the Marines.  He reported that he was working as a commercial painter at that time, and he complained of intermittent numbness and tingling involving his thumbs and index and long fingers of both hands, with the right side worse.  The Veteran further said that when he uses his hands extensively during the day he developed numbness and tingling of his hands at night, and that he awakens about once or twice a month because of numbness or tingling involving his hands.  He had not seen a neurologist or undergone any studies of the upper extremities or hands.  In 2005 he underwent aspiration of fluid from his left elbow.  On examination the Veteran's wrists and hands were grossly normal.  Sensation to light touch and pinprick was normal, upper extremity motor assessment showed was normal, upper extremity deep tendon reflexes were symmetrical and somewhat diminished bilaterally, and both elbows and wrists showed a full range of motion without painful motion.  The Tinel's sign for the right elbow produced slight localized numbness and tingling, but the examiner did not make a diagnosis.

The Veteran complained of pain in his elbows at May 2007 VA treatment, and reported elbow trauma from a 1981 motor vehicle accident.  He had had swelling in his left elbow two years before, and had fluid aspiration.  He also complained of neck, left knee, left ankle, and left hip pain.  He was noted by the treating physician to have a history of osteoarthritis and to be doing well with no requirement for NSAIDS (non-steroidal anti-inflammatory drugs) or narcotics.  

The Veteran had a VA examination in July 2007.  When discussing his left ankle, the Veteran said that he had sprains to both ankles in the 1970s while in service.  He did not have medical treatment and instead wrapped his ankles.  The Veteran noted recurrent pain in the ankles with running activities.

At October 2008 testing during private treatment, the Veteran's maximum sustained grip was 61 pounds on the left and 75 pounds on the right.

The Veteran had a VA examination in January 2011.  He said that the onset of right ankle pain was after an inversion injury.  He had acute symptoms that diminished with rest, activity modification, and NSAIDS.  Flare-ups occurred every two to three weeks, and they were moderate in severity and lasted for hours.  X-rays of the right ankle showed mild degenerative and posttraumatic remodeling about the ankle joint.  The examiner diagnosed the Veteran with anterior soft tissue impingement and posttraumatic arthritis.

The Veteran described a gradual onset of bilateral arm numbness.  He said that the symptoms diminished with rest, activity modification, and NSAIDS.  Sensory and motor examinations were normal.  The examiner felt that there was not any bilateral upper nerve dysfunction.

The examiner opined that the bilateral upper extremity condition and right ankle condition were less likely as not caused by or a result of service.  The rationale was that while the Veteran had subjective complaints of bilateral radiculopathy, there were no objective findings on the physical examination.  In addition, the STRs do not document objective findings consistent with peripheral radiculopathy or neuropathy.  Furthermore, the STRs do not show objective findings consistent with a high energy injury to the soft tissue or osseous structures of the right ankle such as  a fracture, tendon tear, or dislocation.  In the absence of findings, the presence of a posttraumatic or chronic inflammatory process is less likely than not.  The STRs do not document repetitive microtrauma, which is required to initiate and sustain a posttraumatic or chronic inflammatory process.  The Veteran's radiographs do not reveal advanced degenerative changes, and therefore they are inconsistent with a posttraumatic process that was purportedly initiated in 1972.

The Veteran is competent to report symptoms related to his right ankle and loss of feeling in his hands and arms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, as a layperson, the Veteran is not competent to render a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran reported spraining his right ankle in the 1970s during service and treating it himself by wrapping it.  A sprain is a medical diagnosis, and therefore the Veteran, as a layperson, is not competent to diagnosis himself.  However, he is competent to report that he sustained an injury to the right ankle that was painful.  

Any contentions by the Veteran that he has had continuity of symptomatology of the right ankle since the 1970s are not credible.  In multiple subsequent medical history reports during service, the Veteran did not indicate having injured his right ankle, and it was repeatedly found to be normal at physical examinations.  Therefore, service connection is not available for a right ankle disability based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Service connection is also not available for loss of feeling in the hands and arms based on continuity of symptomatology.  The Veteran's reports of falling on cement and hitting his left elbow in 1970 and damaging his left elbow in an automobile accident in 1977 are credible.  The Veteran said at the February 2006 examination that the onset of his bilateral hand symptoms had been approximately two to three years after his retirement from the Marines.  In addition, he reported having no residuals from the in-service elbow injuries at the November 1990 VA examination.  While the Veteran reported having occasional numbness and tingling in the forearms and hands at that examination, which was two months after discharge from service, his February 2006 statement indicates that the symptomatology was not continuous.  Therefore, service connection for loss of feeling in the hands and arms is not available based on continuity of symptomatology because the record shows that there was a period of at least two years after service without any symptomatology.  See 38 C.F.R. § 3.303(b).

The only competent and probative opinion of record is from the January 2011 VA examiner.  The examiner opined that the bilateral upper extremity condition and right ankle condition were less likely as not caused by or a result of service.  The opinion is of probative value because the examiner provided a rationale, which included discussion of the examination and imaging results and discussion of the STRs.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

Given the absence of any applicable presumptions and the absence of competent evidence linking the current right ankle disability and loss of feeling in the hands and arms to service, the preponderance of the evidence is against the service connection claims.  There is no doubt to be resolved, and service connection is not warranted.


ORDER

Service connection for a right ankle disability is denied.

Service connection for loss of feeling in the hands and arms is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


